Title: To George Washington from Robert Morris, 20 January 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Office of Finance 20th Janry 1783
                        
                        I have the Honor to enclose to your Excellency the Copy of a Letter of this Date to the PayMaster General
                            which I will intreat you to communicate to the acting Contractor that the use of the Notes may be facilitated to such of
                            the officers as shall wish to receive them. I do expect from a Conversation I have had with the Committee of Officers now
                            here that the Officers of your Army will render this Arrangement With Respect to the Soldiers and themselves their own
                            Act, and I shall direct the Suspension of the Business for some little time so as to give Room for their Operations as
                            otherwise it might have an ill appearance to make Payment in the manner proposed however in itself eligible proper and
                            indeed necessary. I have the Honor to be with perfect Respect Sir, Your Excellency’s most obedient & humble Servant
                        
                            Robt Morris
                        
                     Enclosure
                                                
                            
                                Sir
                                Office of Finance 20th January 1783.
                            
                            I learn that Genl Greene during the Course of the last Campaign made sundry Advances to the Officers of
                                his Army on Account of their Pay. These I suppose were in Addition to the Pay made from your Office for the Begining
                                of the Year in Notes. In a Letter of the 19th of last Month Genl Greene informs me that he has drawn Bills on me for
                                two Months Pay of the Officers lately arranged and at the same time mentions that the Officers have had no Pay or
                                Subsistence but Soldiers Rations. On this State of things I am to observe that as one Months Pay is now to be given to
                                the whole Army the Southern Officers will have received one Months Pay more than their Brethren. This together with
                                the Amont of what may have been previously advanced to each of them during the Campaign must be carried to Account of
                                the last Years Subsistence and if the Advanced to any Officer should exceed the whole Subsistence due then a Deduction
                                must be made from the Subsistence of the current Year so as to cover that Ballance and then when a new Advance of Pay
                                shall be directed all will be upon an equal Footing.
                            With Respect to the Month’s Pay now to be advanced You will observe that the State of our Finances does not
                                permit that it be done immediately and further if it did the placing so much Money together in the Soldier’s Hands
                                might have ill Effects as to their Decipline and Morals. It is therefore thought most proper that the Privates receive
                                at the Rate of half a Dollar per Week and the non Commissioned in Proportion. The Pay of the Commissioned Officers
                                cannot be immediately made and therefore it is expected that most of them will wait until the State of the Treasury will
                                admit of so heavy a Draft but as many of them may be in immediate Distress I propose that for their Relief you may cause Advances to be made in my Notes payable at sixty Days which being now equivalent to Specie in all Negotiations here or very nearly so will I trust operate for their Relief—butof this
                                each Individual can judge best from a Knowledge of his own Circumstance. As soon as my Funds will
                                permit you shall be enabled to make the Payments in a more Satisfactory Manner but in the Interim for my better
                                Government I desire to know from you as soon as possible the Amount of the weekly Paynts to non Commissioned and
                                Privates at the several Posts and also of the Monthly Payments to Officers at the several Posts exclusive of the
                                Southern Army which from what I have already mentioned you will perceive to be unnecessary. You
                                will write to your Deputy in the Southern Department to draw on you for the Amount of what may be
                                payable to the nonCommissioned and privates taking care to divide his Drafts so as that too much do not come together.
                                I will send Copy of this Letter to Genl Greene who will facilitate his Negotiations. The Genl will
                                also transmit to me a Receipt from your Deputy for the Amount of all the Advances I have already mentioned which will
                                be paid to you as Cash on one of my Warrants so that the subordinate Arrangements which are
                                properly within your Department will be made by you for which Purpose you will take Care to obtain thro your Deputy
                                the exact Account of the Disposition of those Advances. By this Means the Warrants from the War
                                Office and those upon the Treasury for Pay and Subsistence will be regular and consistent.
                            I would also wish that your Deputy at Camp should draw on you at thirty Day’s Sight
                                for the Weekly Payments if he can dispose of his Bills, and I will apply to the Bank to discount your
                                    Acceptances by which Means those who may want to make Remittances hither from that Quarter will
                                be enabled to bring their Money at a half per Cent Discount and spare the Public all Expence and Risque of
                                Transportation. I should not indeed except to Bills at a shorter Sight if necessary, tho thirty Day Bills would be
                                most convenient. I am Sir your most obedient and humble Servant.
                        
                        
                    